[Cite as State v. Matson, 2017-Ohio-7137.]


                                       COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                    JUDGES:
                                                 Hon. Patricia A. Delaney, P. J.
        Plaintiff-Appellee                       Hon. John W. Wise, J.
                                                 Hon. Craig R. Baldwin, J.
-vs-
                                                 Case No. CT2017-0026
TIMOTHY R. MATSON

        Defendant-Appellant                      OPINION




CHARACTER OF PROCEEDING:                      Criminal Appeal from the Court of Common
                                              Pleas, Case No. CR2016-0053


JUDGMENT:                                     Affirmed



DATE OF JUDGMENT ENTRY:                       August 7, 2017



APPEARANCES:

For Plaintiff-Appellee                        For Defendant-Appellant

D. MICHAEL HADDOX                             TIMOTHY R. MATSON
PROSECUTING ATTORNEY                          PRO SE
GERALD V. ANDERSON II                         NOBLE CORR. INSTITUTION
ASSISTANT PROSECUTOR                          15708 McConnelsville Road
27 North Fifth Street, PO Box 189             Caldwell, Ohio 43724
Zanesville, Ohio 43702-0189
 Muskingum County, Case No. CT2017-0026                                                  2

 Wise, John, J.

      {¶1}     Appellant Timothy R. Matson appeals the March 14, 2017, decision of the

Muskingum County Court of Common Pleas denying his Petition for Post-Conviction Relief.

      {¶2}     Appellee is the State of Ohio.

                        STATEMENT OF THE FACTS AND CASE

      {¶3}     On February 3, 2016, Appellant, Timothy R. Matson, was indicted on Count

One: Possession of Drugs (Heroin) with a Major Drug Offender specification and a Firearm

specification, a felony of the first degree; Count Two: Possession of Drugs

(Methamphetamine) with a firearm specification, a felony of the second degree; Count

Three: Possession of Drugs (Marijuana) with a firearm specification, a felony of the fifth

degree; Count Four: Having a Weapon While Under Disability, a felony of the third degree.

      {¶4}     On August 23, 2016, counsel for Appellant, Attorney John Graceffo, filed a

motion to withdraw as counsel of record. In his motion, counsel stated that he was informed

by Appellant on August 17, 2016, that he had new counsel.

      {¶5}     On August 25, 2016, Appellant filed a motion to suppress.

      {¶6}     By Judgment Entry filed August 25, 2016, the trial court denied

counsel’s motion to withdraw.

      {¶7}     On August 26, 2016, Appellant entered a plea of guilty to the charges

contained in the Indictment.

      {¶8}     By Judgment Entry filed August 31, 2016, the trial court sentenced

Appellant as follows:
 Muskingum County, Case No. CT2017-0026                                               3


               Count One: eleven (11) years and a mandatory fine of

      $10,000.00 and a mandatory one-year sentence on the Firearm

      Specification;

               Count Two: a mandatory two (2) year sentence with a mandatory

      fine of $7,500.00 and a mandatory one-year sentence on the Firearm

      Specification.

               Count Three: a stated prison term of twelve (12) months and a

      mandatory one-year sentence on the Firearm Specification.

               Count Four: a stated prison term of twenty-four (24) months.

      {¶9}     The trial court ordered the sentences for Counts One and Two to be

served consecutively and the sentences for Counts Three and Four to be served

concurrently with each other and with Counts One and Two. The firearm specifications

were to run consecutively, as required by law. Appellant was given an aggregate

sentence of fourteen (14) years.

      {¶10}    Appellant did not file a direct appeal from his sentence and/or

conviction.

      {¶11}    On March 3, 2017, Appellant filed a Petition for Post-Conviction Relief

arguing that his trial counsel was ineffective because he failed to file a timely motion

to suppress.

      {¶12}    On March 8, 2017, the State filed its Opposition to Defendant’s Petition

for Post-Conviction Relief.

      {¶13}    On March 14, 2017, the trial court denied Appellant’s Petition for Post-

Conviction Relief.
 Muskingum County, Case No. CT2017-0026                                                    4


       {¶14}   Appellant now appeals, setting forth the following assignments of error:



                               ASSIGNMENTS OF ERROR

       {¶15}   “I. DEFENSE COUNSEL WAS DEFICIENT IN FAILING TO FILE A TIMELY

MOTION TO SUPPRESS THE EVIDENCE WHEN COUNSEL LEARNED THAT

DETECTIVE WILHITE'S SUBMITTED A [sic] AFFIDAVIT IN SUPPORT OF A SEARCH

WARRANT THAT WAS RIDDLED WITH INTENTIONAL OR RECKLESS FALSEHOODS

WHICH DEFICIENT REPRESENTATION PREJUDICED APPELLANT.

       {¶16}   “II. THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT FAILED TO

GRANT AN EVIDENTIARY HEARING ON APPELLANT'S CLAIM OF INEFFECTIVE

ASSISTANCE OF COUNSEL ON THE GROUNDS OF RES JUDICATA.”

                                               I., II,

       {¶17}   In his Two Assignments of Error, Appellant argues that he was denied the

effective assistance of counsel, and that the trial court should have granted him an

evidentiary hearing on said claim. We disagree.

       {¶18}   Upon review, we find Appellant's arguments are barred under the doctrine

of res judicata. As stated by the Supreme Court of Ohio in State v. Perry, 10 Ohio St. 2d
175 (1967), paragraphs eight and nine of the syllabus, the doctrine of res judicata is

applicable to petitions for post-conviction relief. The Perry court explained the doctrine at

180–181 as follows:

               Under the doctrine of res judicata, a final judgment of conviction bars

       a convicted defendant who was represented by counsel from raising and

       litigating in any proceeding except an appeal from that judgment, any defense
 Muskingum County, Case No. CT2017-0026                                                       5


      or any claimed lack of due process that was raised or could have been raised

      by the defendant at trial, which resulted in that judgment of conviction, or on

      an appeal from that judgment.

      {¶19}    In reviewing Appellant's petition for post-conviction relief, we find the

arguments therein could have been raised on direct appeal. We further find that Appellant’s

arguments do not raise any issues that are dependent upon evidence outside the trial court

record.

      {¶20}    Upon review, we find the trial court did not err in denying Appellant's petition.

      {¶21}    Appellant’s Assignments of Error I and II are denied.

      {¶22}    For the foregoing reason, the decision of the Court of Common Pleas of

Muskingum County, Ohio, is affirmed.



 By: Wise, John, J.

 Delaney, P. J., and

 Baldwin, J., concur.

 JWW/d 0731